Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's election with traverse of Group I, claims 1-11, in the reply filed on 19 April 2022 is acknowledged.  The traversal is on the ground(s) that the examiner has not adequately demonstrated any of indications of distinctness (A), (B), and (C) set forth within MPEP 806.05(j).  This is not found persuasive, because, contrary to applicants’ argument, the examiner has complied with the requirements set forth within MPEP 806.05(j).  Applicants’ attention is directed to this section of the MPEP wherein it is explained how distinctness is proven for an intermediate-final product relationship.  All three indications of distinctness are satisfied.  Since the intermediate loses its identity in the final product, the inventions do not overlap in scope and are not obvious variants of each other.  Furthermore, the inventions at the least can have a materially different mode of operation, function, or effect.
The requirement is still deemed proper and is therefore made FINAL.  Accordingly, claims 12-19 have been withdrawn from further consideration as being drawn to a non-elected invention.
3.	Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, regarding claim 8, the language, “the content of a hydroxyaryl compound”, lacks antecedent basis.
Secondly, regarding claim 8, the basis for the claimed hydroxyaryl compound percent content has not been specified.  It is unclear if the content is based on the weight of the composition, the polycarbonate diol, or some other entity.
4.	The prior art of record fails to disclose the claimed combination of diols (C) and (D) to produce a polycarbonate diol having both structural units (A) and (B), wherein the polycarbonate diol is further limited by the value range of Formula (I), the content ratio of branched chain moiety in polymer and the content ratio of carbonate group in polymer of Formula (I) being explicitly defined within the specification.  The position is taken that the prior art fails to provide sufficient motivation to select the structural units (diols), as claimed, while also operating within the claimed value range of Formula (I).  
5.	Claims 1-7 and 11 are allowed.
6.	Claims 8-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
7.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765